DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 15/490,421 entitled "SYSTEMS AND METHODS FOR SECURE AND TRANSPARENT CARDLESS TRANSACTIONS" filed on April 18, 2017 with claims 20-24, 26-29 and 32-40 pending.
Status of Claims
Claims 20, 26, and 29 have been amended and are hereby entered.
Claims 25, 31, and 39 cancelled.
Claims 41-42 are added.
Claims 20-24, 26-29 and 32-40 are pending and have been examined.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021  is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 20-24, 26-29 and 32-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 20-24, 26-29 and 32-40 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 20 recites: 
“providing …a checkout request for a transaction to a merchant….” 
“sends a message with transaction information….”
“receiving the checkout request….”
“receiving…a response to the checkout request from the merchant….”
“transmitting… a message with payment information ….”
“tying… the message with the transaction information….”
“processing…the transaction…”
“…transmitting… the payment information…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing   a checkout request for a transaction to a merchant or processing a transaction or transmitting payment information recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“access device”, “server”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 21: 
“computer”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 22: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
 Claim 23: 
“access device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 24: 
“portable consumer device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 33: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
Claim 34: 
“access device”, “mobile phone”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 35: 
“access device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 36: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”, “submit button”: merely applying Internet technology  as a tool to perform an abstract idea
Claim 37: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 38: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 40: 
“access device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“IP address”: merely applying Internet technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 26 recites: 
“providing… a checkout request for a transaction to a merchant….” 
“send a message with transaction information….”
“receiving the checkout request….”
“receiving  response to the checkout request from the merchant….”
“transmitting a message with payment information ….”
“tie the message with the transaction information….”
“process the transaction…”
“transmitting… the payment information…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing   a checkout request for a transaction to a merchant or processing a transaction or transmitting payment information recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“access device”, “a computer readable medium, the computer readable medium comprising code, executable by the processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 26 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 27: 
“computer”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 28: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
 Claim 29: 
“phone”: merely applying computer processing  and telephonic technologies  as a tool to perform an abstract idea
Claim 32: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 20-24, 26-29 and 32-40 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  20, 22, 26, 28, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over PayPal (“TECHNICAL OVERVIEW OF PAYPAL AS AN ADDITIONAL PAYMENT OPTION”, published October 2006) hereafter referred to as PAPO, PayPal (“ORDER MANAGEMENT INTEGRATION GUIDE”, published August 2005) hereafter referred to as POMIG,in view of Holtzman  (“METHOD AND SYSTEM FOR COMPUTERIZED FORM COMPLETION”, U.S. Publication Number: 20010027439 A1)in view of Chen (“GLOBAL ELECTRONIC PAYMENT SYSTEM”, U.S. Publication Number: 20080270246 A1)








Regarding Claim 20, 
PAPO teaches,
wherein the merchant server sends a message with transaction information including an amount of the transaction
(PAPO [page 24] compute and add tax and shipping charges to the order amount... to all payments sent through PayPal Website Payment buttons.)
to a payment network after receiving the checkout request;
(PAPO [page 12] From your website, your buyers are transferred to PayPal to
complete payment
PAPO  [page 15] 2. They are transferred to PayPal through HTML redirect.)
receiving…a response to the checkout request from the merchant server, the response
(PAPO  [page 15] 4. They review their PayPal payment receipt.)
to the payment network comprises directly transmitting the payment information to the payment network without transmitting the payment information to the merchant server.
(PAPO [Page 11] "Minimizes the steps your buyers take to complete a transaction. Instead of entering shipping and billing information on your website, your buyers log in to PayPal to use their stored information...Buyers prefer to pay with PayPal because their sensitive information is kept safe" )
PAPO does not teach providing, by an access device, a checkout request for a transaction to a merchant server; and a correlation ID; by the access device; comprising a merchant ID, items to be purchased, and the correlation ID; transmitting, by the access device, a message with payment information comprising an account identifier, and the correlation ID to the payment network; tying, by the payment network, the message with the transaction information from the merchant server, and the message with the payment information using the correlation ID from the access device, and the correlation ID from the merchant server; and processing, by the payment network, the transaction using the transaction information and the payment information, wherein the transmitting, by the access device, the payment information comprising the account identifier and the correlation ID
POMIG teaches,
a correlation ID; and the correlation ID;
(POMIG [page 42]    invoice -  Passthrough variable you can use to identify your Invoice Number for this purchase.
POMIG [page 64] Invoice Number Specified by seller in any of the following button-creation fields: PayPal Shopping Cart Invoice  Number,  Buy Now Invoice Number, Subscription Invoice Number)
comprising a merchant ID, items to be purchased, 
(POMIG [page 42]  receiver_id - Unique account ID of the payment recipient (i.e., the merchant).
POMIG [page 41] item_name - Item name as passed by you, the merchant.
POMIG [page 41] item_number - Pass-through variable for you to track purchases.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the third-party payment processing integration teachings of POMIG   that   “describes the PayPal features for managing orders” (POMIG [page 9]).        The modification would have been obvious, because it is merely applying a known technique (i.e. third-party payment processing integration) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “provides merchants with the ability to display transaction details to buyers who are redirected back to their site upon payment completion” POMIG [page 15])
POMIG does not teach providing, by an access device, a checkout request for a transaction to a merchant server; transmitting, by the access device, a message with payment information comprising an account identifier… to the payment network; tying, by the payment network, the message with the transaction information from the merchant server, and the message with the payment information using the correlation ID from the access device, and the correlation ID from the merchant server; and processing, by the payment network, the transaction using the transaction information and the payment information, wherein the transmitting, by the access device, the payment information comprising the account identifier
Holtzman teaches,
providing, by an access device;  by the access device
(Holtzman [0033]  a computer 100 is used by a user to connect to a network)
a checkout request for a transaction to a merchant server,
(Holtzman [0035]  The user (via the browser) can issue requests, such as viewing a new page or modifying page information...or a description of an item desired for purchase, via the browser interaction with the web server 130. The web server 130 can provide web pages associated with a merchant of goods or services.)
transmitting, by the access device, a message with payment information comprising an account identifier, … to the payment network;
(Holtzman [0033]  a computer 100 is used by a user to connect to a network
Holtzman [0048] The client software 106 accesses user data based on the token's 115 unique identifier. The unique identifier acts as a key to reference a profile
Holtzman  [0125]  and POS client software 924 can receive unique identifiers
Holtzman  [0050] the client software 106 specifies exactly what information is needed from the information servers 120. 
Holtzman  [0113]  Payment processors 642 can also include other payment transaction processing networks outside of the credit and debit systems, such as PAYPAL)
tying, by the payment network, the message with the transaction information from the merchant server, and the message with the payment information using the correlation ID from the access device, and the correlation ID from the merchant server; and processing, by the payment network, the transaction using the transaction information and the payment information, wherein the transmitting, by the access device, the payment information comprising the account identifier
(Holtzman [0057] The client software 106 sends the unique identifier to the information servers 120...and a transaction or session identifier generated by the merchant web server ...The information servers 120 receive this information and, based on the unique identifier, perform a lookup in the information databases 122 to obtain the user's information, such as payment information, shipping information, and so on. The information servers 120 authorize and clear the transaction 
Holtzman [0048] The client software 106 accesses user data based on the token's 115 unique identifier. The unique identifier acts as a key to reference a profile, which is a set of information related to a user. The information in the profile can include identifying information .... The profile can also contain information that specifies accounts)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the payment forms   of Holtzman     “for completing a form requesting information about the user” (Holtzman [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. payment forms) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “forms presented on-line can be automatically filled with the appropriate information, users can identify themselves to web merchants, and payment transactions can be completed.” Holtzman [0061])
Concurrently, Chen also teaches,
  transmitting, by the access device, a message with payment information comprising an account identifier, and the correlation ID to the payment network;
(Chen [0012] on-line payment systems have been established such as … PayPal … These systems permit consumers to set up an account with the specific provider and then allow the merchant to collect from the provider. In reality, these systems are middlemen, collecting money from a consumer … and paying to a merchant … Each of these systems then internally completes the transaction using legacy systems such as the ATM/POS system or the credit card system without the consumer or the merchant being directly in the loop for that portion of the transaction. 
Chen [0054] the system 14 also supports communication via the legacy ATM/POS terminals
Chen  [0027] transmitted via an ATM/POS gateway in standard fashion, along with the transaction data and the merchant related information, including but not limited to merchant identification, merchant location, nature of business and the merchant's standard industrial code (SICO). A virtual switch would then intercept the transmitted transaction information and redirect it from the ATM/POS system to the system of the subject invention.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the  global electronic payment system of Chen   for   “real time payments by a first party to a second party via an electronic interface using any of a plurality of input devices.” (Chen [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. global electronic payments) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “This flexibility permits a consumer and merchant to complete a transaction in real time anywhere in the world without regard to the consumer's source of funds or the merchant's typical method of payment acceptance.” Chen [Abstract])
Claim 26 is rejected on the same basis as Claim 20.
Regarding Claim 36, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO teaches wherein the checkout request occurs on a checkout page of a merchant Website on the merchant server, and wherein a submit button on the checkout page is directly mapped to the payment network.
(PAPO [page 12] When they are ready to checkout, your buyers click a PayPal Express Checkout Button on your website…. They are directed to PayPal to review or edit their shipping address and billing information.)

Regarding Claim 37, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO teaches,
   wherein the payment network is a payment processing network configured to process credit card transactions.
(PAPO [page 16] What payment methods can my buyers use when paying with PayPal? Credit cards, debit cards, bank transfers, or PayPal balance are accepted payment methods.)
Regarding Claim 22, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein the checkout request occurs on a merchant Website on the merchant server.
Holtzman teaches,
wherein the checkout request occurs on a merchant Website on the merchant server.
(Holtzman  [0061] forms presented on-line .... users can identify themselves to web merchants, and payment transactions can be completed.
Holtzman [0077] after filling in the forms, directs the browser to automatically submit the form without opportunity for user intervention. The submission of the completed form results in an action determined by the merchant website. In one example, the user is logged into a site. In another example, payment information is submitted for an item to be purchased. In another example, membership information is submitted, and so on.
Holtzman  [0113] Merchant servers 644 are information servers operated by the retail merchant. These can be used in running both retail operations and web site operations. The system is designed such that the information servers 650 can share information directly with merchant servers)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the payment forms   of Holtzman     “for completing a form requesting information about the user” (Holtzman [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. payment forms) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “forms presented on-line can be automatically filled with the appropriate information, users can identify themselves to web merchants, and payment transactions can be completed.” Holtzman [0061])
Claim 28 is rejected on the same basis as Claim 22.

Claims 21, 23, 24, 27, 29, 32-35, 38,  and 40 are rejected under 35 U.S.C. 103 as being unpatentable over PAPO, POMIG, Holtzman, and Chen   in view of Barker (“METHODS AND APPARATUS FOR INTELLIGENT SELECTION OF GOODS AND SERVICES IN TELEPHONIC AND ELECTRONIC COMMERCE”, U.S. Patent Number: 8306908 B1)
Regarding Claim 21, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein the payment network generates an authorization request that is sent to an issuer computer for authorization.
Barker teaches,
wherein the payment network generates an authorization request that is sent to an issuer computer for authorization.
(Barker  [Col 26, Lines 1-4]  If the primary transaction is a purchase transaction, the credit verification may be obtained for the primary transaction, and then either obtain a specific credit authorization
Barker [Col 46, Lines 53-55] transaction-specific data is forwarded to an account processor, which may be issuer 710 a or a third-party processor
Barker [Col 21, Lines 28-33]  Financial institutions and transaction processors, such as banks, brokerages, credit card issuers, credit card processors, have extensive databases either from data provided to them such as through application, forms or which is known to them due to their continued course of contact.
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])

Regarding Claim 23, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein the transaction information further comprises a merchant identification, and wherein the method further comprises: transmitting device information associated with the access device to the payment network; and performing by the payment network, a risk analysis using the device information.
Barker teaches,
wherein the transaction information further comprises a merchant identification, and wherein the method further comprises: transmitting device information associated with the access device to the payment network; and performing by the payment network, a risk analysis using the device information.
(Barker [Col 43, Lines 33-35]  transaction data 707da to the merchant 735a who provided the goods and/or services to be offered as proposed transactions.
Barker [Col 43, Lines 38-40] with each unique identifier 131a pointing to respective records in the data store 
Barker [Col 48, Line 67 to Col 49, Line 5]   This data can include a reference number corresponding to the proposed transaction...data identifying a 735a merchant offering the goods/services involved in the pending transaction, a date of the pending transaction, and an amount associated with the pending transaction
Barker [Claim 65] establishing communication via an electronic communications device operated by a user and a system comprising at least one computer system... from the at least one computer system during the payment processing 
Barker [Col 26, Lines 9-11]  (f)or some appropriate types of primary transactions, a fica score or other comparable credit score is used to assess credit risk)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])

Regarding Claim 24, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein the account identifier is present in a portable consumer device.
Barker teaches,
wherein the account identifier is present in a portable consumer device.
(Barker [Claim 67]  establishing communication via an electronic communications device operated by a user and a system comprising at least one computer system in a remote communication environment 
Barker  [Col 34, Lines 55-58]   the method might obtain a unique identifier for a wireless device used by the user to conduct remote commerce, such as a unique serial number associated with a particular cellular phone.
Barker [Col 9, Lines 50-59] customer identification data. Such data may be specific data in that it uniquely identifies the contact, such as in person specific data comprising an electronic address, an e-mail address, customer number, billing data or credit card number..... may be automatically supplied by the automatic number identification (ANI) service or other forms of caller identification, may identify a customer to the level of a residence)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])

Claim 27 is rejected on the same basis as Claim 21.
Regarding Claim 29, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 26 as described earlier.
PAPO does not teach wherein the access device is a phone
Barker teaches,
wherein the access device is a   phone.
(Barker [Col 35, Line 1]  devices such as pages, mobile phones, PDAs, or the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])

Claim 32 is rejected on the same basis as Claim 22.
Regarding Claim 33, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein the checkout request occurs on a checkout page of a merchant Website on the merchant server, and wherein the checkout page maps to the payment network.
Barker teaches,
wherein the checkout request occurs on a checkout page of a merchant Website on the merchant server, and wherein the checkout page maps to the payment network.
(Barker [Col 22, Lines 6-8]  serves to receive data at a address website and process the primary transaction. 
Barker [Col 3, Lines 24-26]  electronic commerce over communication networks, such as through the accessing of such resources via an on-line computer service
Barker [Col 43, Lines 33-35]  transaction data 707da to the merchant 735a who provided the goods and/or services to be offered as proposed transactions.
Barker [Col 50, Lines 31-33]  hardware provided by the cabinet, motherboard, or other component of a given computer system.
Barker [Col 10, Lines 9-12] a correlation system may then provide a designator, such as a social security number, which may be utilized as an index or key for accessing yet further data bases or sources of information
Barker [Col 49, Lines 37-48]  business relationships among the various entities who may interact ....entering into an agreement with a first entity, such as a merchant 735a, to offer transactions for the goods and/or services to applicants 705a for the new accounts; and entering into a second agreement with a second entity, such as account issuer 
Barker [Col 9, Lines 36-37]  for purchase of a product, for a service request or an inquiry.
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])

Regarding Claim 34, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein the access device is a mobile phone.
Barker teaches,
wherein the access device is a mobile phone.
(Barker [Col 35, Line 1]  devices such as pages, mobile phones, PDAs, or the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])

Regarding Claim 35, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein the response further comprises SKU (stock keeping unit) information of items to be purchased by a user of the access device.
Barker teaches,
wherein the response further comprises SKU (stock keeping unit) information of items to be purchased by a user of the access device.
(Barker [Col 10, Lines 4-5] a correlation system for matching primary transaction data or other input data 
Barker [Col 2, Lines 63-66]  an item number for purchase, utilizing an item number designation from the catalog or otherwise interact with the system to identify the good or service desired.
Barker [Col 4, Line 30]  barcode reader for detecting UPC's)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])


Regarding Claim 38, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein a portion of the account identifier is a bank identification number (BIN).
Barker teaches,
wherein a portion of the account identifier is a bank identification number (BIN).
(Barker  [Col 41, Line 44] account numbers to which charges will be settled, etc.
Barker  [Col 41, Lines 47-49] such as a bank account, charge account, debit account, or the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])

Regarding Claim 40, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 23 as described earlier.
PAPO does not teach wherein the device information comprises an IP address for the access device.
Barker teaches,
wherein the device information comprises an IP address for the access device.
(Barker [Col 24, Lines 12-14]  In the electronic realm, the customer identification ... Internet provider identification, or a source designator on a network.
Barker [Col 24, Lines 25-27] Other forms of address, such as fax number, may be utilized to provide a local identification.
Barker [Col 32, Lines 46-49] The geographic position of the user may be determined via an access point to a system, such as where a customer utilizes an automated teller machine (ATM) on a network.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account acquisitioning of Barker for “performing account acquisitions while associating pending transactions with applications for such accounts.” (Barker [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account acquisitioning) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “new accounts to pay for such preliminary or additional transactions, and associating the preliminary or additional transactions is with the new account application as pending transactions.” Barker [Abstract])
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over PAPO, POMIG, Holtzman, and Chen   in view of Brown (“PROVIDING ACCOUNT USAGE FRAUD PROTECTION”, U.S. Publication Number: 20030112942 A1)
Regarding Claim 41, 
PAPO, POMIG, Holtzman, and Chen  teach the payment method of Claim 20 as described earlier.
PAPO does not teach wherein transmitting the message with the payment information further comprises device information associated with the access device, and wherein the method further comprises: generating, by the payment network, a risk score based on at least the device information; responsive to determining that the transaction is risky based on the risk score, transmitting, by the payment network, a challenge message comprising a challenge question to the access device; and receiving, by the payment network, a challenge response comprising a challenge answer to the challenge question prior to processing the transaction using the transaction information and the payment information.
Brown teaches,
wherein transmitting the message with the payment information further comprises device information associated with the access device, and wherein the method further comprises: generating, by the payment network, a risk score based on at least the device information; responsive to determining that the transaction is risky based on the risk score, transmitting, by the payment network, a challenge message comprising a challenge question to the access device; and receiving, by the payment network, a challenge response comprising a challenge answer to the challenge question prior to processing the transaction using the transaction information and the payment information.
(Brown [0057]  subscriber preferably accesses the consoles of systems management server 28 via the Internet utilizing a computing system
Brown [0147] To determine the context of the device ...an identifier for the device
Brown [0024]  a context for a use of an identification via a communication line is detected at a fraud protection service. ...A level of suspicion of fraudulent use of the identification is specified according to the analysis of the context. Depending on the level of suspicion, further use of the identification may require additional authentication or may be barred. The identification may include a user name, an account number, a password, or other identifier that may be utilized to represent an individual in accessing products and services.
Brown [0038] the identity of the device requesting payment from an account)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third-party payment processing system of PAPO to incorporate the account usage fraud protection of Brownfor “use of an identification … is detected at a fraud protection service.” (Brown [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account usage fraud protection) to a known concept (i.e. third-party payment processing) ready for improvement to yield predictable result (i.e. “for reducing the risk of fraud for account usage…. and other context information about an individual so that suspicious charges may be determined and sent to the individual for authentication.” Barker [0020])
Claim 42 is rejected on the same basis as Claim 41.



Response to Affidavit
The Affidavit  under 37 CFR 1.132 filed July 15, 2021, is insufficient to overcome the rejection of claims 20-29 and 31-40  based upon 35 USC 101  as set forth in the last Office action because:  
The affidavit provided is directed to a question of law. Exergen Corp., 725 Fed. App’x. 959, 965 (Fed. Cir. 2018) held that "[l]ike indefiniteness, enablement, or obviousness, whether a claim is directed to patent eligible subject matter is a question of law based on underlying facts." Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
 Here, the Affidavit by the inventor Surendra Keshan refers to the originally filed disclosure and states “I believe that the claims provide for a number of technical advantages over conventional systems and methods for processing payments.”  Applicant contends that the claims improve data security since a merchant server does not have possession of the user’s payment account number. However, this remains unpersuasive as many payment systems withhold payment information, including (proxy) identifiers from the merchant for security purposes. For example, PAPO teaches:
PAPO [Page 11] "Minimizes the steps your buyers take to complete a transaction. Instead of entering shipping and billing information on your website, your buyers log in to PayPal to use their stored information...Buyers prefer to pay with PayPal because their sensitive information is kept safe"
  So a lack of “possession of the user’s payment account number” when conducting a payment transaction is well-understood, routine, and conventional – see MPEP 2106.05(d)   

The inventor further contends another advantage of said payment processing network is better equipped than a merchant to determine if a transaction is secure and is not fraudulent because, “A payment processing network can see authorizations and declines for the payment account number from other merchants, whereas a specific merchant does not have access to data of other merchants.” This is not persuasive because the decision not to share access to other authorizations and declines for a payment account number amongst all other merchants is a business decision, not a technological one.   
The inventor contends another advantage is that embodiments of the invention also reduce user friction and makes transactions more convenient. However, this is not persuasive as, again, this is a business or customer service remedy, not a technological solution.
Response to Remarks
Applicant's arguments filed on April 8, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The claims are not abstract, since they do not recite a 'fundamental economic activity."
Examiner responds:
The claimed limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing   a checkout request for a transaction to a merchant or processing a transaction or transmitting payment information recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The Applicant states:
“2.    The claims are not abstract, since the claims as a whole provide for improved computer security, which has been held to be "non-abstract computer functionality."… Further, the recited steps provide a specific improvement to computer security, which the Federal Circuit has held to be a "non-abstract computer functionality improvement if done by a specific technique that departs from earlier approaches to solve a specific computer problem….. C.      STEP 2A - PRONG 2, THE ALLEGED ABSTRACT IDEA IS CLEARLY  INTEGRATED INTO A PRACTICAL APPLICATION - THE CLAIMS  IMPROVE DATA SECURITY, AT LEAST BECAUSE A PAYMENT TRANSACTION CAN BE CONDUCTED WITHOUT ALLOWING AN UNTRUSTED OR UNSECURE MERCHANT TO OBTAIN A USER'S PAYMENT INFORMATION …. D.    STEP 2B - EVEN IF THE CLAIMS ARE DIRECTED TO A JUDICIAL  EXCEPTION, THE CLAIMS RECITE "SIGNIFICANTLY MORE" "
Examiner responds:
The Applicant’s invention does not improve security because it describes elements that are a well-understood, routine, and conventional computer functions.
According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Also, the prior art describes all elements of the claimed invention.  
Thus, every claimed step is a well-understood, routine, and conventional computer function.  There is no improvement to the functioning of the computer itself.  The claims clearly do not require any particular machine, other than a generic processor.     Therefore, there is no improvement to security.
A judicial exception is not integrated into a practical application. Any supposed additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
PayPal (“TECHNICAL OVERVIEW OF PAYPAL AS AN ADDITIONAL PAYMENT OPTION”, published October 2006) referred to as PAPO 
PayPal (“ORDER MANAGEMENT INTEGRATION GUIDE”, published August 2005) referred to as POMIG
Holtzman  (“METHOD AND SYSTEM FOR COMPUTERIZED FORM COMPLETION”, U.S. Publication Number: 20010027439 A1)
Brown (“PROVIDING ACCOUNT USAGE FRAUD PROTECTION”, U.S. Publication Number: 20030112942 A1)
Chen (“GLOBAL ELECTRONIC PAYMENT SYSTEM”, U.S. Publication Number: 20080270246 A1)
Applicant’s arguments, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Applicant’s remarks regarding the rejection   made under 35 USC § 102 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 102/103 remains.

Prior Art Cited But Not Applied

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lawrence (“SYSTEMS, METHODS, APPARATUS, AND SCHEMA FOR STORING, MANAGING AND RETRIEVING INFORMATION”,   U.S. Patent Number: 8762191 B2) proposes an amount of risk associated with a transaction may be determined by transforming collected information into a searchable database where the collected information may be assessed for relevancy and redundancy, parsed into categories of relevancy based on at least one risk, stored in a database, and outputted into a graphical user interface…. Unstructured information may be obtained from a large variety of sources, which may allow users to make decisions--regarding, for example, transactions, relationships, or the like--from a risk perspective.
Ginter (“SYSTEMS AND METHODS FOR SECURE TRANSACTION MANAGEMENT AND ELECTRONIC RIGHTS PROTECTION”, U.S. Patent Number:   8533851 B2) teaches methods for electronic commerce including secure transaction management and electronic rights protection. ….Secure subsystems used with such electronic appliances provide a distributed virtual distribution environment (VDE) that may enforce a secure chain of handling and control, for example, to control and/or meter or otherwise monitor use of electronically stored or disseminated information. Such a virtual distribution environment may be used to protect rights of various participants in electronic commerce and other electronic or electronic-facilitated transactions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697